Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 4/15/2022, has been entered. 
Claims 1-9 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is indefinite because it cannot be understood what is meant by the limitation “wherein said barrier sheet and said moisture absorbing film are laminated one upon the other via an adhesive layer” because the limitation “a laminate of a barrier sheet provided with a metal foil and a moisture absorbing film” recites that the moisture absorbing film is a part of the barrier sheet and therefore it is unclear how the film is laminated to itself with an adhesive layer.  In order to advance prosecution of the Application the claim is interpreted as “wherein said metal foil and said moisture absorbing film are laminated one upon the other via an adhesive layer.”  Claims 2-6 and 8-9 are indefinite because of their dependence on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub. No. 2016/0133872 A1), hereafter referred to as Yoo.

As to claim 1, Yoo discloses a sealing member (fig 1, encapsulation film 14) for an organic electronic device (organic LED 22), comprising
a laminate of a barrier sheet (14) provided with a metal foil (metal foil 13; [0013] and [0058]) and a film (film layer 12b; [0058] and [0032]; [0031]),
wherein said barrier sheet (14) and said film (12b) are laminated one upon the other via an adhesive layer (12a; paragraph [0039] teaches that the first film 12a includes a tackifier included in the resin and therefore is considered to be an adhesive layer that may adhere layer 13 to the second film 12b).
Yoo does not explicitly disclose that film 12b is a moisture absorbing film. 
Nonetheless, Yoo does disclose that the layer including an amount of a moisture adsorbent may be in contact with the organic electronic diode ([0031]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to interpret the teaching of the layer in contact with the organic electrode diode to be the layer 12b since this is the layer in contact with the organic device 22.  

As to claim 2, Yoo discloses the sealing member according to claim 1 (paragraphs above),
wherein the sealing member (14) is arranged such that the moisture absorbing film (12b) of said laminate (14) faces an interior of the organic electronic device (22). 

As to claim 4, Yoo discloses the sealing member according to claim 1 (paragraphs above),
wherein said moisture absorbing film (12b) has a moisture absorbing resin layer in which a desiccant has been dispersed ([0036] and [0031]). 

As to claim 5, Yoo discloses the sealing member according to claim 4 (paragraphs above),
wherein said moisture absorbing resin layer comprises an olefin resin in which the desiccant has been dispersed ([0020]). 

As to claim 6, Yoo discloses the sealing member according to claim 4 (paragraphs above),
wherein said desiccant is an agent of the type that chemically traps water upon a reaction with said water ([0033]-[0035]). 

As to claim 7, Yoo discloses a method of sealing an organic electronic device characterized by;
preparing a laminate of a barrier sheet (14) provided with a metal foil (metal foil 13; [0013] and [0058]) and a moisture absorbing film (film layer 12b; [0058] and [0032]) which are laminated one upon the other via an adhesive layer (12a), as well as an organic electronic device (22), and 
 sticking said laminate (14) to the organic electronic device (22) in such a manner that said moisture absorbing film (12b) faces an interior of said organic electronic device (22). 
Yoo does not explicitly disclose that film 12b is a moisture absorbing film. 
Nonetheless, Yoo does disclose that the layer including an amount of a moisture adsorbent may be in contact with the organic electronic diode ([0031]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to interpret the teaching of the layer in contact with the organic electrode diode to be the layer 12b since this is the layer in contact with the organic device 22.  

As to claim 8, Yoo discloses an assembly comprising an organic electronic device and the sealing member as claimed in claim 1, 
wherein said laminate (14) is stuck to said organic electronic device (22) in such a manner that said moisture absorbing film (12b)faces an interior of said organic electronic device (22). 

As to claim 9, Yoo discloses the sealing member according to claim 1 (paragraphs above),
wherein the adhesive layer (12a) comprises a thermoplastic resin having a heat-sealing property ([0020]). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Il (US Pub. No. 2017/0207415 A1).

As to claim 3, Yoo discloses the sealing member according to claim 1 (paragraphs above),
Yoo does not explicitly teach wherein the sealing member is stuck to a portion of the organic electronic device where a transmission of light is not required. 
Nonetheless, Il discloses wherein a sealing member is stuck to an organic electronic device where the transmission of light is not required (fig 4 and [0337]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the sealing member with metal foil of Yoo with a bottom emission device such that the transmission of light through the top sealing layer is not intended as taught by Il since this will allow for the effective sealing of moisture from a bottom emission type organic device. 

Claims 1, 2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kawahara et al. (US Pub. No. 2017/0226625 A1), hereafter referred to as Kawahara.

As to claim 1, Yoo discloses a sealing member (fig 1, encapsulation film 14) for an organic electronic device (organic LED 22), comprising
a laminate of a barrier sheet (14) provided with a metal foil (metal foil 13; [0013] and [0058]) and a moisture absorbing film (film layer 12; [0058] and [0032]; [0031]),
wherein said barrier sheet (14) and said moisture absorbing film (12) are laminated one upon the other.
Yoo does not explicitly disclose that the moisture absorbing film is laminated using an adhesive layer that is different from the moisture absorbing film, even though, Yoo does suggest that additional resin layers may be laminated.  
Nonetheless, Kawahara discloses that when a moisture absorbing film (1) is directly laminated to an inorganic moisture barrier layer (3b) then the moisture absorbing layer (1) undergoes a change in the volume to a very small degree as it is absorbing moisture and the adhesiveness decreases between these layers and delamination may take place easily.  Therefore, in order to avoid this decrease in adhesiveness an organic adhesive layer (7) is formed between the moisture absorbing film (1) and the inorganic barrier layer (3b, [0141]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to laminate the metal foil and moisture absorbing film of Yoo one upon the other via an adhesive layer as taught by Kawahara in order to prevent delamination from easily occurring. 

As to claim 2, Yoo in view of Kawahara disclose the sealing member according to claim 1 (paragraphs above).
Yoo further discloses wherein the sealing member (14) is arranged such that the moisture absorbing film (12b) of said laminate (14) faces an interior of the organic electronic device (22). 

As to claim 4, Yoo in view of Kawahara disclose the sealing member according to claim 1 (paragraphs above),
Yoo further discloses wherein said moisture absorbing film (12b) has a moisture absorbing resin layer in which a desiccant has been dispersed ([0036] and [0031]). 

As to claim 5, Yoo in view of Kawahara disclose the sealing member according to claim 4 (paragraphs above),
Yoo further discloses wherein said moisture absorbing resin layer comprises an olefin resin in which the desiccant has been dispersed ([0020]). 

As to claim 6, Yoo in view of Kawahara disclose the sealing member according to claim 4 (paragraphs above),
Yoo further discloses wherein said desiccant is an agent of the type that chemically traps water upon a reaction with said water ([0033]-[0035]). 

As to claim 7, Yoo discloses a method of sealing an organic electronic device characterized by;
preparing a laminate of a barrier sheet (14) provided with a metal foil (metal foil 13; [0013] and [0058]) and a moisture absorbing film (film layer 12; [0058] and [0032]) which are laminated one upon the other, as well as an organic electronic device (22), and 
 sticking said laminate (14) to the organic electronic device (22) in such a manner that said moisture absorbing film (12b) faces an interior of said organic electronic device (22). 
Yoo does not explicitly disclose that the moisture absorbing film is laminated using an adhesive layer that is different from the moisture absorbing film, even though, Yoo does suggest that additional resin layers may be laminated.  
Nonetheless, Kawahara discloses that when a moisture absorbing film (1) is directly laminated to an inorganic moisture barrier layer (3b) then the moisture absorbing layer (1) undergoes a change in the volume to a very small degree as it is absorbing moisture and the adhesiveness decreases between these layers and delamination may take place easily.  Therefore, in order to avoid this decrease in adhesiveness an organic adhesive layer (7) is formed between the moisture absorbing film (1) and the inorganic barrier layer (3b, [0141]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to laminate the metal foil and moisture absorbing film of Yoo one upon the other via an adhesive layer as taught by Kawahara in order to prevent delamination from easily occurring. 

As to claim 8, Yoo in view of Kawahara disclose an assembly comprising an organic electronic device and the sealing member as claimed in claim 1, 
Yoo further discloses wherein said laminate (14) is stuck to said organic electronic device (22) in such a manner that said moisture absorbing film (12b)faces an interior of said organic electronic device (22). 

As to claim 9, Yoo in view of Kawahara disclose the sealing member according to claim 1 (paragraphs above),
Kawahara further discloses wherein the adhesive layer (7) comprises a thermoplastic resin having a heat-sealing property ([0143]-[0151]). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view Kawahara and further in view of Il (US Pub. No. 2017/0207415 A1).

As to claim 3, Yoo in view of Kawahara disclose the sealing member according to claim 1 (paragraphs above),
Yoo in view of Kawahara do not explicitly teach wherein the sealing member is stuck to a portion of the organic electronic device where a transmission of light is not required. 
Nonetheless, Il discloses wherein a sealing member is stuck to an organic electronic device where the transmission of light is not required (fig 4 and [0337]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the sealing member with metal foil of Yoo in view of Kawahara with a bottom emission device such that the transmission of light through the top sealing layer is not intended as taught by Il since this will allow for the effective sealing of moisture from a bottom emission type organic device. 

Pertinent Art
US 2020/0335726 teaches an olefin resin with desiccant; US 2020/0321562 teaches a metal foil sealing layer; US2017/0047548 teaches Aluminum foil in [0156] as pertinent prior art references. 

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.

Applicant argued that the layer 12b of Yoo is not a moisture absorbing film because it is the layer in contact with the device 22. 
Examiner disagrees because Yoo teaches in [0031] that the layer in contact with the device 22 may have a small amount of a moisture adsorbent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/7/2022